Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Claim Rejections Withdrawal
Applicant’s amendment of Claims 1 and 17 is acknowledged. Thus, the rejection under 35 U.S.C. 112(a) is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-7, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Patent Pub. No. 2011/0128031) of record, in view of Corisis (U.S. Patent Pub. No. 2007/0181989), in view of Ishii (U.S. Patent Pub. No. 2008/0117345) of record, in view of Dass (U.S. Patent No. 6,046,101) of record
	Regarding Claim 1
	FIG. 3 of Watanabe discloses an array substrate, comprising: a base substrate (300), a buffer layer (160) disposed on the base substrate, an interlayer dielectric layer (100-150) disposed on the buffer layer, wherein: the array substrate further comprises a plurality of first test units (110), a plurality of test leads (124, 714), and a metal light shielding layer (710); the plurality of test leads are connected to the plurality of first test units in a one-to-one correspondence: and the plurality of test leads are disposed in at least two different layers; the plurality of test leads comprise at least two of: a first test lead (714), a second test lead (124), and a third test lead; the first test lead is disposed in the metal light shielding layer in a same layer. 
Watanabe fails to disclose “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “a transistor”; and “the first test lead and the metal light shielding layer are made of a same material; the second test lead is disposed in a same layer as a gate of the transistor, and the second test lead and the gate of the transistor are made of a same material; the third test lead is disposed in a same layer as a source/drain of the 
	FIG. 11 of Corisis discloses a similar array substrate, comprising: a protection layer (242) disposed on the interlayer dielectric layer (240), wherein the plurality of first test units (222) are located at the interlayer dielectric layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Corisis. The ordinary artisan would have been motivated to modify Watanabe in the above manner for the purpose of providing protection.
Watanabe as modified by Corisis fails to disclose “a transistor”; and “the first test lead and the metal light shielding layer are made of a same material; the second test lead is disposed in a same layer as a gate of the transistor, and the second test lead and the gate of the transistor are made of a same material; the third test lead is disposed in a same layer as a source/drain of the transistor, and the third test lead and the source/drain of the transistor are made of a same material”.
	FIG. 4 of Ishii discloses a similar array substrate, comprising a transistor (18), wherein: the plurality of test leads comprise at least two of: a first test lead, a second test lead (20), and a third test lead (21); the second test lead is disposed in a same layer as a gate (41) of the transistor, and the second test lead (chromium, Para. 42) and the gate (chromium, Para. 35) of the transistor are made of a same material: and the third test lead is disposed in a same layer as source/drain (47/48) of the transistor, and the third test lead (chromium, Para. 45) and the source/drain (chromium, Para. 37) of the transistor are made of a same material. 

Watanabe as modified by Corisis and Ishii fails to disclose “the first test lead and the metal light shielding layer are made of a same material”.
	FIG. 12 of Dass discloses a similar array substrate, comprising a first test lead (130) and a metal light shielding layer (110), wherein: the first test lead and the metal light shielding layer are made of a same material (Col. 6, Lines 51-60). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Dass. The ordinary artisan would have been motivated to modify Watanabe in the above manner for the purpose of testing device at wafer level (Col. 1, Lines 13-16 of Dass).

	Regarding Claim 3
	Modified Watanabe discloses the first test lead and the metal light shielding layer are disposed between the base substrate and the buffer layer; the second test lead and the gate are disposed between the buffer layer and the interlayer dielectric layer: and the third test lead and the source/drain are disposed between the interlayer dielectric layer and the protection layer.

	Regarding Claim 4


	Regarding Claim 5
	Modified Watanabe discloses a plurality of second test units disposed on the base substrate, wherein respective ones of the second test units are connected to respective ones of the plurality of first test units through a connecting wire.

	Regarding Claim 6
	Modified Watanabe discloses each of the plurality of second test units comprises: a first detecting conductor layer disposed on the base substrate; and a second detecting conductor layer disposed on the interlayer dielectric layer, wherein the second detecting conductor layer is connected to the first detecting conductor layer through a second via hole provided in the interlayer dielectric layer and a third via hole provided in the buffer layer.

	Regarding Claim 7
	FIG. 3 of Ishii discloses an electrode layer (48), wherein the connecting wire and the electrode layer are disposed in a same layer and are made of a same material.

	Regarding Claim 17
	FIG. 3 of Watanabe discloses an array substrate, comprising: a base substrate (300), a buffer layer (160) disposed on the base substrate, an interlayer dielectric layer (100-150) disposed on the buffer layer, wherein: the array substrate further comprises a plurality of first test units (110), a plurality of test leads (124, 714), and a metal light shielding layer (710); the plurality of test leads are connected to the plurality of first test units in a one-to-one correspondence: and the plurality of test leads are disposed in at least two different layers; the plurality of test leads comprise at least two of: a first test lead (714), a second test lead (124), and a third test lead; the first test lead is disposed in the metal light shielding layer in a same layer. 
Watanabe fails to explicitly disclose a “display panel”; “the plurality of first test units are located at the interlayer dielectric layer”; “a protection layer disposed on the interlayer dielectric layer”; “a transistor”; and “the first test lead and the metal light shielding layer are made of a same material; the second test lead is disposed in a same layer as a gate of the transistor, and the second test lead and the gate of the transistor are made of a same material; the third test lead is disposed in a same layer as a source/drain of the transistor, and the third test lead and the source/drain of the transistor are made of a same material”.
	FIG. 11 of Corisis discloses a similar array substrate, comprising: a protection layer (242) disposed on the interlayer dielectric layer (240), wherein the plurality of first test units (222) are located at the interlayer dielectric layer. 

Watanabe as modified by Corisis fails to explicitly disclose a “display panel”; “a transistor”; and “the first test lead and the metal light shielding layer are made of a same material; the second test lead is disposed in a same layer as a gate of the transistor, and the second test lead and the gate of the transistor are made of a same material; the third test lead is disposed in a same layer as a source/drain of the transistor, and the third test lead and the source/drain of the transistor are made of a same material”
	FIG. 1 of Ishii discloses a similar array substrate, comprising a display panel and a transistor (18), wherein (FIG. 4): the plurality of test leads comprise at least two of: a first test lead, a second test lead (20), and a third test lead (21); the second test lead is disposed in a same layer as a gate (41) of the transistor, and the second test lead (chromium, Para. 42) and the gate (chromium, Para. 35) of the transistor are made of a same material; the third test lead is disposed in a same layer as source/drain (47/48) of the transistor, and the third test lead (chromium, Para. 45) and the source/drain (chromium, Para. 37) of the transistor are made of a same material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Ishii. The ordinary artisan would have been motivated to modify Watanabe in the above manner, because the claim “display panel” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. MPEP 2114 R-1.

	FIG. 12 of Dass discloses a similar array substrate, comprising a first test lead (130) and a metal light shielding layer (110), wherein: the first test lead and the metal light shielding layer are made of a same material (Col. 6, Lines 51-60). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Dass. The ordinary artisan would have been motivated to modify Watanabe in the above manner for the purpose of testing device at wafer level (Col. 1, Lines 13-16 of Dass).

	Regarding Claim 18
	FIG. 3 of Ishii discloses the display panel is provided in a display device.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Corisis, Ishii and Dass, in view of Jin (U.S. Patent Pub. No. 2016/0328062) of record.
	Regarding Claim 8
	Watanabe as modified by Corisis, Ishii and Dass discloses Claim 7. 
Watanabe as modified by Corisis, Ishii and Dass fails to disclose “the connecting wire and the electrode layer are disposed on the protection layer”.
	FIG. 3 of Jin discloses a similar array substrate, wherein: the connecting wire (118) and the electrode layer (103) are disposed on the protection layer (112). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Jin. The .
	
Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Corisis, Ishii and Dass, in view of Kim (U.S. Patent Pub. No. 2004/0032544) of record.
	Regarding Claim 9
	Watanabe as modified by Corisis, Ishii and Dass discloses Claim 5. 
Watanabe as modified by Corisis, Ishii and Dass fails to disclose “a plurality of electrostatic rings, wherein each of the plurality of second test units comprises an electrostatic test unit, and the plurality of electrostatic rings are connected to a part of the plurality of second15LZ1904819CN01-US test units in a one-to-one correspondence”.
	FIG. 6 of Kim discloses a similar array substrate, comprising a plurality of electrostatic rings (69), wherein each of the plurality of second test units comprises an electrostatic test unit, and the plurality of electrostatic rings are connected to a part (62) of the plurality of second15LZ1904819CN01-US test units in a one-to-one correspondence. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Watanabe, as taught by Kim. The ordinary artisan would have been motivated to modify Watanabe in the above manner for the purpose of providing ESD protection (Para. 3 of Kim).
	
	Regarding Claim 10
.

Response to Arguments
Applicant's arguments with respect to Claims 1 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892